             Case 2:19-cv-01774-DMC Document 19 Filed 04/27/20 Page 1 of 2


 1   Robert C Weems (CA SBN 148156)
     WEEMS LAW OFFICES
 2   769 Center Blvd., PMB 38
     Fairfax, CA 94930
 3   Ph: 415.881.7653
     Fx: 866.610.1430
 4         rcweems@weemslawoffices.com
     Attorneys for Plaintiff,
 5   NATASHIA IONE THOMAS

 6
 7                                     UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9                                             (Sacramento Division)
10    NATASHIA IONE THOMAS,                                Case No. 2:19-cv-01774-DMC

11          Plaintiff,                                     STIPULATION AND ORDER RE
                                                           SCHEDULING ORDER EXTENDING TIME
12    v.                                                   FILED BY NATASHIA IONE THOMAS

13    ANDEW M. SAUL, Commissioner of
      Social Security,
14
            Defendant.
15
16
           The parties hereby stipulate and agree this date of April 24, 2020, subject to the Court’s approval
17
     and order, that there is good cause to extend time and to modify the scheduling order, ECF No. 5, as
18
     amended, ECF No. 17, and that Plaintiff’s time to move for summary judgment and/or remand be
19
     extended from April 22, 2020 to May 6, 2020, with all other deadlines likewise extended. This is
20
     Plaintiff’s second extension of time.
21
22
           The good cause supporting this stipulation includes, but is not limited to, the large administrative
23
     record of 1,235 pages, and that counsel for plaintiff cannot with due diligence complete ongoing
24
     revisions and corrections to plaintiff’s motion for summary judgment to meet the professional
25
     standards of the Court without further extension of the filing deadline.
26
27
           ///
28

                                                          1
     STIPULATION AND ORDER                                                          Case No. 2:19-cv-01774-DMC
          Case 2:19-cv-01774-DMC Document 19 Filed 04/27/20 Page 2 of 2


 1    WEEMS LAW OFFICES                     McGREGOR W. SCOTT, U.S. Attorney
                                            DEBORAH LEE STACHEL, Regional Chief
 2                                            Counsel, Region IX, Soc. Sec. Admin.
                                            DANIEL P. TALBERT, Sp. Asst. U.S. Attorney
 3
      /s/Robert C. Weems              By:   /s/ DANIEL P. TALBERT
 4    Robert C. Weems,                      Daniel P. Talbert, Sp. Asst. U.S. Attorney,
      Attorney for Plaintiff                Attorneys for Defendant (by direction for Mr.
 5                                          Talbert from Chantal Jenkins)

 6    SO ORDERED:

 7   Dated: April 24, 2020
 8                                           ____________________________________
                                             DENNIS M. COTA
 9                                           UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
     STIPULATION AND ORDER                                           Case No. 2:19-cv-01774-DMC
